DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 07/14/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				2-27
Withdrawn claims: 				None
Previously cancelled claims: 		1
Newly cancelled claims:			None
Amended claims: 				8-9, 25, 27
New claims: 					None
Claims currently under consideration:	2-27
Currently rejected claims:			2-27
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9, 25, and 27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites that the edible portion excludes instant coffee and that the edible component contains an espresso coffee derivate that was previously extracted from an espresso beverage.  There is no mention of instant coffee or of an espresso coffee derivate previously extracted from an espresso beverage in the instant specification or in the previous claim sets; therefore, these limitations constitute new matter.  Claims 25 and 27 recite that the edible portion excludes instant coffee and that the polysaccharides or chlorogenic acid in the edible component be extractable from an espresso coffee derivate that was previously extracted from an espresso beverage.  There is no mention of instant coffee or of an espresso coffee derivate previously extracted from an espresso beverage in the instant specification or in the previous claim sets; therefore, these limitations constitute new matter.  Claims 9, 25, and 27 also recite that the edible component includes Tween.  However, the instant specification does not mention “Tween” and claim 8 in the claim set filed 05/08/2018 recites that the “Tween” ingredient is specifically “Tween 80”.  Since the “Tween” ingredient recited in present claims 9, 25, and 27 is broader than the “Tween 80” recited in the original claims, this limitation constitutes new matter.  The introduction of new matter means that the application is no longer granted the effective filing date of 11/27/2015 from foreign application PT108987.  The present application now has the effective filing date of 07/14/2022 which is the date that the claims containing the aforementioned new matter were filed.

Claims 9, 14, 25, and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 25, and 27 recite that the edible portion excludes instant coffee.  However, while the instant specification does not mention “instant coffee”, it discloses in paragraph 5 on page 4 and in paragraph 1 on page 8 that the edible portion may contain powdered soluble coffee.  Since powdered “soluble coffee” encompasses “instant coffee” and the instant specification does not define “instant coffee”, it is unclear as to what types of powdered soluble coffees are excluded from the beverage.  Therefore, the claims are indefinite.
Regarding claim 14, the phrase "similar container" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "similar container"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
Claims 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nabeiro (US 2018/0317539), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101; previously cited) and Yamamoto (US 2013/0216685; previously cited).
Regarding claim 25, Nabeiro teaches an edible product comprising beverage precursors [0028] mixable with a fluid flow [0039] that comprises: at least one edible portion consisting essentially of at least one edible substance consisting of compacted roasted and ground coffee or powdered coffee [0035] having a first external surface with a flat continuous area and a second external surface with a curved continuous area (Fig. 4-6).  Nabeiro also teaches that the edible product comprises: at least one edible component (corresponding to edible coating (1)) [0028] having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a forth external surface with a continuous area that does not cover any part of the edible portion (Fig. 4-6).  Nabeiro teaches that the edible product has (i) an unbroken cylindrical shape, wherein the first external surface of the edible portion is in contact with and overlaps the third external surface of the edible component, the curved second external surface is an external surface of the cylindrical shape, and the fourth external surface is curved, does not contact the edible portion and is an external surface of the cylindrical shape (Fig. 6).  Nabeiro also teaches that the edible component includes a plasticizing agent comprising glycerol and surfactant agents comprising Tween 80 and lecithin (claim 7 in the second column of page 3).  Nabeiro teaches that the edible component comprises at least one polysaccharide [0032] and chlorogenic acid (claim 6 in the second column of page 3) extractable from an espresso coffee derivate from an espresso beverage [0032] and that the edible portion can contain powdered milk in addition to the coffee [0044].  Since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]), the edible portion containing coffee will contain some content of polysaccharides and chlorogenic acid.  However, since the edible portion can contain some amount of powdered milk and the edible component is required to contain polysaccharides and chlorogenic acids, the amount of polysaccharides and chlorogenic acids in the edible component of Nabeiro can be greater than the concentrations of these compounds in the edible portion as claimed.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, the claims do not require any particular type or numerical concentration of polysaccharides or chlorogenic acids to be present in either the edible portion or edible component.  Therefore, the range of polysaccharides and chlorogenic acids in the edible portion and edible component of the product of Nabeiro is sufficiently specific to anticipate the claim. 
Regarding claim 26, Nabeiro teaches the invention as described above in claim 25, including the edible component is a mesh-like structure, forming a filter over at least part of the flat external surface of the edible portion, whereby the mesh-like structure provides flow passageways and/or restrictions to the flow of fluid when impinged by a pressurized fluid flow [0046].
Regarding claim 27, Nabeiro teaches an edible product comprising beverage precursors [0028] mixable with a fluid flow [0039] that comprises: at least one edible portion consisting essentially of at least one edible substance consisting of compacted roasted and ground coffee or powdered coffee [0035] having a first external surface with a flat continuous area and a second external surface with a curved continuous area (Fig. 4-6).  Nabeiro also teaches that the edible product comprises: at least one edible component (corresponding to edible coating (1)) [0028] having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion (Fig. 4-6).  Nabeiro teaches that the edible product has (i) two or more parts forming an oval shape with an unbroken exterior, wherein one part comprises the edible portion and another part comprises the edible component and wherein the first external surface is in contact with and overlaps the third external surface and the fourth external surface is curved (Fig. 5).  Nabeiro also teaches that the edible product has (ii) three of more parts forming an oval shape with an unbroken exterior, wherein each of two parts comprises an edible portion and one part comprises an edible component having a pair of third external surfaces and being sandwiched between the two edible portions and wherein each of the first external surfaces is in contact with and overlaps a respective one of the third external surfaces and the fourth external surface is curbed (Fig. 5).  Nabeiro also teaches that the edible component includes a plasticizing agent comprising glycerol and surfactant agents comprising Tween 80 and lecithin (claim 7 in the second column of page 3).  Nabeiro teaches that the edible component comprises at least one polysaccharide [0032] and chlorogenic acid (claim 6 in the second column of page 3) extractable from an espresso coffee derivate from an espresso beverage [0032] and that the edible portion can contain powdered milk in addition to the coffee [0044].  Since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]), the edible portion containing coffee will contain some content of polysaccharides and chlorogenic acid.  However, since the edible portion can contain some amount of powdered milk and the edible component is required to contain polysaccharides and chlorogenic acids, the amount of polysaccharides and chlorogenic acids in the edible component of Nabeiro can be greater than the concentrations of these compounds in the edible portion as claimed.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  In ClearValue, the claim at issue was directed to a process of clarifying water with alkalinity below 50 ppm, whereas the prior art taught that the same process works for systems with alkalinity of 150 ppm or less. In holding the claim anticipated, the court observed that "there is no allegation of criticality or any evidence demonstrating any difference across the range." Id. at 1345, 101 USPQ2d at 1777.” MPEP 2131.03(II).  In the present case, the claims do not require any particular type or numerical concentration of polysaccharides or chlorogenic acids to be present in either the edible portion or edible component.  Therefore, the range of polysaccharides and chlorogenic acids in the edible portion and edible component of the product of Nabeiro is sufficiently specific to anticipate the claim.

Claim Rejections - 35 USC § 103
Claims 2-5, 8-10, 12-21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915; previously cited) in view of Zhang (Zhang et al., “Analysis of Polysorbate 80 and its Related Compounds by RP-HPLC with ELSD and MS Detection”, 2012, Journal of Chromatographic Science, vol. 50, pages 598-607), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101; previously cited) and Yamamoto (US 2013/0216685; previously cited).
Regarding claim 9, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has a coherent form and an oval shape or cylindrical shape ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The tablet formed by compaction ([0008]) also comprises of combinations of different coffees ([0061]) such as ground roast coffee with a high moisture content and ground roast coffee with a low moisture content ([0056]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding oval and cylinder shaped edible products ([0065]) formed by compaction ([0008]), multi-layer arrangement of the coffee and flavorants within the edible product ([0121]), and mixtures of different types of coffees used in the edible product ([0061]), a skilled practitioner would readily recognize that configurations of the disclosed edible product include ones as shown in: (A) Fig. 1, 2, and 3 of the instant application wherein the edible product is an oval shape and the first external surface is in contact with and overlaps the third external surface and the fourth external surface is curved (corresponding to an oval shaped tablet with a layer residing on one surface [0121]); (B) Fig. 4 of the instant application wherein the edible product is an oval shape having a plurality of edible portions and one edible component, wherein each of the first external surfaces is in contact with and overlaps a respective one of said third external surfaces and said fourth external surface is curved (corresponding to an oval tablet with a layer residing on more than surface [0121]); (C)  Fig. 7 of the instant application wherein the edible product is a cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of said cylindrical shape, and the fourth external surface is curved (corresponding to cylindrical tablet with a layer residing on more than surface [0121]); and (D) Fig. 8 of the instant application wherein the edible product is a cylindrical shape having a plurality of edible portions and at least one edible component wherein each of the first external surface is in contact with and overlaps a respective one of the third external surfaces, the second curved surface is an external surface of the cylindrical shape, and the fourth external surface is an external surface of said cylindrical shape (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121]); the disclosed configurations render the claimed embodiments (i)-(iv) as obvious.  The configurations of the disclosed edible product described above comprise at least one layer of an edible portion comprising an edible substance consisting of compacted powdered coffee with a first external surface with a flat continuous area and second external surface with a curved continuous area, and an edible component having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion.  The first and third external surface are liquid permeable as the entire tablet readily disintegrates when contacted with hot water during brewing ([0008]).  The disclosed edible component containing roast ground coffee having a low moisture content has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion containing ground roast coffee having high moisture content ([0056]) since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the lower moisture content of the edible component means that polysaccharides and chlorogenic acid comprise a higher weight percentage in the edible component.  Young does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the prior art teaching that the amount of polysaccharides and chlorogenic acid in the edible component is greater than the amount in the edible portion as claimed.  Therefore, the use of previously-extracted espresso coffee instead of non-extracted espresso coffee does not constitute a patentable difference over the prior art.  Young also teaches that the edible component includes excipients such as disintegration aids and binders ([0057]) such as glycerol (corresponding to glycerin) ([0059]).  Young does not teach that the edible component comprises Tween or lecithin.
However, Zhang teaches that Tween 80 is widely used in food as a solubilizer, emulsifier, and stabilizer (page 698, column 1, paragraph 1 under “Introduction”).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Young by using an excipient such as Tween 80 as taught by Zhang.  Since Young teaches that the product comprises a disintegration aid and Tween 80 is a commonly used solubilizer, it would have been obvious for a person of ordinary skill to have used Tween 80 in the product for the disintegration and solubilization of the product into a liquid to provide a beverage.  Therefore, the claimed Tween ingredient is rendered obvious.
Regarding claim 2, Young teaches the invention as disclosed above in claim 9, including the polysaccharide and chlorogenic acid in the edible component provides: an active function selected from the group consisting of additive substances, effervescent substances (corresponding to disintegration aids), and taste substances ([0057]-[0058]). 
Regarding claim 3, Young teaches the invention as disclosed above in claim 9, including the polysaccharide extractable from a coffee or coffee derivate is galactomannan and arabinogalactan (Fischer, page 93, column 1, paragraph 1- page 94, column 1, paragraph 2), which are naturally present in coffee beans as evidenced by Fischer.  Since Young teaches the edible component comprises coffee, it would possess the claimed polysaccharides.
Regarding claim 4, Young teaches the invention as disclosed above in claim 9, including the edible portion consisting of instant coffee comprises a maximum of 15% of the total coffee content of the tablet ([0109]), meaning the edible component differs from the edible portion in the dimension of occupied space and configuration of the occupied space since the edible component will present as a thicker layer than the edible portion.
Regarding claim 5, Young teaches the invention as disclosed above in claim 9, including the curved external surface of the edible component and the edible portion are covered in a non-edible substance (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).   
Regarding claim 8, Young teaches the invention as disclosed above in claim 9, including the edible component includes waxes ([0058]).
Regarding claim 10, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 9).  It also teaches that the tablet will produce a generally cylindrical tablet of 6-7 mm in thickness ([0065]), which means that the thickness of the edible component will be less than 6-7 mm in thickness which overlaps the claimed thickness range.
Regarding claim 12, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a nucleus type structure, only partially in the interior of the edible portion (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers ([0121]). 
Regarding claim 13, Young teaches the invention as disclosed above in claim 9, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 9).  By forming a wall between the edible portions wherein the first and third external surfaces overlap but the second and fourth surfaces form the outside of the cylinder, the third external surface of the edible component forms a filter over at least part of the flat external surface of the edible portion where the first and third external surfaces overlap.  Therefore, the structure of the edible component forms a mesh-like structure, providing flow passageways where the second and fourth external surfaces do not overlap and restrictions to the flow of fluid when impinged by a pressurized fluid flow where the first and third external surfaces do overlap. 
Regarding claim 14, Young teaches the invention as disclosed above in claim 9, including the edible portion is provided in a container (corresponding to bags or boxes) ([0066]).
Regarding claim 15, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees, a skilled practitioner would readily conceive of a tablet comprising two edible portions that differ from each other in content and being at least partially separated and/or surrounded by the edible component.
Regarding claim 16, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees, a skilled practitioner would readily conceive of a product comprising two different types of edible components and two different types of edible portions, the differences being in composition.
Regarding claim 17, Young teaches the invention as disclosed above in claim 9, including the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]) and active functions such as having additive substances, effervescent substances, and taste substances ([0057]-[0058]).  From these disclosures regarding multi-layer arrangement and mixtures of different types of coffees and additive substances, a skilled practitioner would readily conceive of two types of edible products presenting edible components with different compositions, so that that they provide at least one of different active properties. Also, Young teaches the edible product have a non-edible part (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).
Regarding claim 18, Young teaches the invention as disclosed above in claim 9, including the edible product is cylindrically shaped and has a volume ([0065]) and the product has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures, a skilled practitioner would readily conceive of a product wherein the edible portion substantially fills the volume of the cylinder and the edible component is provided at least partially within the edible portion, wherein the edible component comprises: a disk-shaped portion serving as a top and/or bottom of the cylinder (e.g., the edible component layer resides on one or more surfaces of the tablet such as the flavorant resides on one or more surfaces of the tablet); a disk-shaped portion disposed within said cylinder (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers) ([0121]).  The practitioner would be motivated to separate the coffee types into multiple layers in order to provide an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]). 
Regarding claim 19, Young teaches the invention as disclosed above in claim 9, including the edible product is a solid form (corresponding to tablet) (Abstract).
Regarding claim 20, Young teaches the invention as disclosed above in claim 19, including the edible product is to be dissolved in a water to form a beverage using a coffee maker ([0043]) and is thus compatible for a vessel or container as well as machines for the preparation of beverages.
Regarding claim 21, Young teaches the invention as disclosed above in claim 12, including the edible portion is covered by a non-edible substance (corresponding to bags made from plastic, paper, foil, or cellophane) ([0066]).
Regarding claim 23, Young teaches the invention as disclosed above in claim 9, including the edible product is oval and has a volume ([0065]) and the product has layers comprising flavorants, either alone or mixed with ground coffee, that can be incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement ([0121]).  The tablet also comprises of combinations of different coffees ([0061]).  From these disclosures, a skilled practitioner would readily conceive of a product wherein the edible portion (i) substantially fills the volume of the oval and the edible component is provided as a circular disc-like shape interposed between two parts of identical portions (e.g., the edible component layer is sandwiched into between two layers of the edible portion such as the flavorant is sandwiched in between two layers as disclosed in [0121]), (ii) substantially fills all of the volume of the oval and the edible component is provided with a circular disc-like shape interposed between two parts of different edible portions, or (iii) substantially fills one half of the volume of the oval and the edible component substantially fills one half of the volume  (e.g., the edible component layer resides on one or more surfaces of the oval such as the flavorant resides on one or more surfaces of the tablet as disclosed in [0121]).  The practitioner would be motivated to separate the coffee types into multiple layers in order to provide an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).
Regarding claim 25, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has a coherent form and a cylindrical shape ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The tablet formed by compaction ([0008]) also comprises of combinations of different coffees ([0061]) such as ground roast coffee with a high moisture content and ground roast coffee with a low moisture content ([0056]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding cylinder shaped edible products ([0065]) formed by compaction ([0008]), multi-layer arrangement of the coffee and flavorants within the edible product ([0121]), and mixtures of different types of coffees used in the edible product ([0061]), a skilled practitioner would readily recognize that configurations of the disclosed edible product include ones as shown in: (A) Fig. 7 of the instant application wherein the edible product is an unbroken cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of said cylindrical shape, and the fourth external surface is curved, does not contact the edible portion, and is an external surface of the cylindrical shape (corresponding to cylindrical tablet with a layer residing on more than surface [0121]); and (B) Fig. 8 of the instant application wherein the edible product is an unbroken cylindrical shape having a plurality of edible portions and at least one edible component wherein at least one of the first external surfaces is in contact with and overlaps a at least one of the third external surfaces, the second curved surface is an external surface of the cylindrical shape, and the fourth external surface is an external surface of said cylindrical shape, and said fourth external surface is flat and is in contact with another of the at least one edible portions (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121]); the disclosed configurations render the claimed embodiments (i)-(ii) as obvious.  The configurations of the disclosed edible product described above comprise at least one layer of an edible portion comprising an edible substance consisting of compacted powdered coffee with a first external surface with a flat continuous area and second external surface with a curved continuous area, and an edible component having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion.  The first and third external surface are liquid permeable as the entire tablet readily disintegrates when contacted with hot water during brewing ([0008]).  The disclosed edible component containing roast ground coffee having a low moisture content has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion containing ground roast coffee having high moisture content ([0056]) since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the lower moisture content of the edible component means that polysaccharides and chlorogenic acid comprise a higher weight percentage in the edible component.  Young does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the prior art teaching that the amount of polysaccharides and chlorogenic acid in the edible component is greater than the amount in the edible portion as claimed.  Therefore, the use of previously-extracted espresso coffee instead of non-extracted espresso coffee does not constitute a patentable difference over the prior art.  Young also teaches that the edible component includes excipients such as disintegration aids and binders ([0057]) such as glycerol (corresponding to glycerin) ([0059]).  Young does not teach that the edible component comprises Tween or lecithin.
However, Zhang teaches that Tween 80 is widely used in food as a solubilizer, emulsifier, and stabilizer (page 698, column 1, paragraph 1 under “Introduction”).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Young by using an excipient such as Tween 80 as taught by Zhang.  Since Young teaches that the product comprises a disintegration aid and Tween 80 is a commonly used solubilizer, it would have been obvious for a person of ordinary skill to have used Tween 80 in the product for the disintegration and solubilization of the product into a liquid to provide a beverage.  Therefore, the claimed Tween ingredient is rendered obvious.
Regarding claim 26, Young teaches the invention as disclosed above in claim 25, including the edible component is provided as a wall-like structure (corresponding to a cylindrical tablet with a layer in the middle of the tablet [0121], which encompasses Fig. 8 of the instant specification as described above in the rejection of claim 25).  By forming a wall between the edible portions wherein the first and third external surfaces overlap but the second and fourth surfaces form the outside of the cylinder, the third external surface of the edible component forms a filter over at least part of the flat external surface of the edible portion where the first and third external surfaces overlap.  Therefore, the structure of the edible component forms a mesh-like structure, providing flow passageways where the second and fourth external surfaces do not overlap and restrictions to the flow of fluid when impinged by a pressurized fluid flow where the first and third external surfaces do overlap.
Regarding claim 27, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]), wherein the edible product has an oval shape with an unbroken exterior ([0065]).  Young also teaches that the tablet has layers comprising flavorants, either alone or mixed with ground coffee, that are incorporated into a separate layer residing on one or more surfaces or in the middle of the tablet to have a multi-layer arrangement which provides an interesting visual signal to the consumer that multiple flavors are present and to provide a time release characteristic ([0121]).  The compacted product ([0008]) also comprises of combinations of different coffees ([0061]) such as ground roast coffee with a high moisture content and ground roast coffee with a low moisture content ([0056]) with average particle sizes as low as 250 microns and as high as 3 mm ([0051]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  From these disclosures regarding shape, multi-layer arrangement, and mixtures of different types of coffees, a skilled practitioner would readily recognize that a product comprising at least one layer of an edible portion comprising an edible substance consisting of compacted powdered coffee with a first external surface with a flat continuous area and second external surface with a curved continuous area, and an edible component having a third external surface with a flat continuous area that covers the first external surface flat continuous area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion, wherein the edible product has one of: (i) two or more parts forming an oval shape, wherein one part comprises the edible portion and another part comprises the edible component, and wherein the first external surface is in contact with and overlaps the third external surface and the fourth external surface is curved; and (ii) three or more parts forming an oval shape with an unbroken exterior, wherein each of two parts comprises an edible portion and one part comprises an edible component having a pair of third external surfaces and being sandwiched between the two edible portions, and wherein each of the first external surfaces is in contact with and overlaps a respective one of the third eternal surfaces and the fourth external surface is curved.  The disclosed edible component containing roast ground coffee having a low moisture content has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion containing ground roast coffee having high moisture content ([0056]) since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the lower moisture content of the edible component means that polysaccharides and chlorogenic acid comprise a higher weight percentage in the edible component.  Young does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the prior art teaching that the amount of polysaccharides and chlorogenic acid in the edible component is greater than the amount in the edible portion as claimed.  Therefore, the use of previously-extracted espresso coffee instead of non-extracted espresso coffee does not constitute a patentable difference over the prior art.  Young also teaches that the edible component includes excipients such as disintegration aids and binders ([0057]) such as glycerol (corresponding to glycerin) ([0059]).  Young does not teach that the edible component comprises Tween or lecithin.
However, Zhang teaches that Tween 80 is widely used in food as a solubilizer, emulsifier, and stabilizer (page 698, column 1, paragraph 1 under “Introduction”).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Young by using an excipient such as Tween 80 as taught by Zhang.  Since Young teaches that the product comprises a disintegration aid and Tween 80 is a commonly used solubilizer, it would have been obvious for a person of ordinary skill to have used Tween 80 in the product for the disintegration and solubilization of the product into a liquid to provide a beverage.  Therefore, the claimed Tween ingredient is rendered obvious.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915; previously cited) in view of Zhang (Zhang et al., “Analysis of Polysorbate 80 and its Related Compounds by RP-HPLC with ELSD and MS Detection”, 2012, Journal of Chromatographic Science, vol. 50, pages 598-607), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101; previously cited) and Yamamoto (US 2013/0216685; previously cited) as applied to claim 9 above, in view of Redgwell (Redgwell et al., “Effect of roasting on degradation and structural features of polysaccharides in Arabica coffee beans”, 2002, Carbohydrate Research, vol. 337, pages 421-431; previously cited).
Regarding claim 6, Young teaches the invention as disclosed above in claim 9, including the product comprises ground roast coffee ([0061]) from coffee varieties such as Arabica ([0045]), which contains 48-55% polysaccharides (Fischer, page 94, column 1, paragraph 3) such as mannans, galactomannans, arabinogalactans, and cellulose which are extractable (Fischer, page 93, column 2, paragraph 1- page 94, column 1, paragraph 2) as evidenced by Fischer.  Although Young does not teach the espresso type coffee beverage is 40 mL, consumers commonly manipulate factors such as the amount of water and the amount of coffee used to make their beverage in order to accommodate personal preferences ([0062]); therefore, the selection of an amount of 40 mL for the espresso type coffee beverage is rendered obvious.  Young does not teach the edible component comprises at least one polysaccharide extractable from coffee in a proportion of greater than 10% and up to 15% of the total solid content in an espresso type coffee beverage.
However, Redgwell teaches that 12-24% of the polysaccharide content in Arabica coffee beans was degraded after a light roast and 35-40% of the polysaccharide content in Arabica coffee beans was degraded after a dark roast (page 428, column 2, paragraph 3).
It would have been obvious for a person of ordinary skill to have modified the edible component of Young to comprise at least one polysaccharide extractable from coffee in an amount that overlaps the claimed range as taught by Redgwell.  A skilled practitioner would readily recognize that roasting coffee beans causes changes in the coffee beans such as a change in the content of carbohydrates, and, since Young teaches that the edible product comprises roasted Arabica coffee beans, the skilled practitioner would be motivated to consult an additional reference such as Redgwell in order to determine the polysaccharide content of roasted Arabica coffee beans.  Since (a) 12-24% or 35-40% of the total polysaccharides are degraded after light and dark roasting, respectively; and (b) the original content of total polysaccharides is 48-55%, the prior art teaches amounts of polysaccharides extractable from coffee that overlap the claimed range.  The selection of an amount within the overlapping range renders the claim obvious.

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Blanc (US 2013/0136843; previously cited) in view of Young (US 2010/0260915; previously cited) and Munz-Schaerer (US 5,882,716), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101; previously cited) and Yamamoto (US 2013/0216685; previously cited).
Regarding claim 9, Blanc teaches an edible product comprising beverage precursors mixable with a fluid flow (Abstract), that comprises: an edible portion (corresponding to shell) and an edible component (corresponding to core), each comprising an edible substance consisting of compacted ([0037]) roasted and ground coffee having an average grind size within the range of 0.4-2 mm ([0031]-[0032]).  The selection of a fine particle size within the disclosed range renders the claimed espresso obvious.  Blanc also teaches that the edible portion comprises 5-40% of the volume of the product ([0046]), which means that the edible component comprises 60-95% of the volume of the product.  Therefore, the disclosed edible component has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the volume of edible component in the product is greater than the volume of edible portion in the product (Blanc [0046]).  Blanc also teaches that the edible component is in the shape of a cylinder (corresponding to saucer shape which is a disc or shortened cylinder) and that the shape of the edible portion is the same shape as the edible component (corresponding to spherical portion and shell) ([0042] and Fig 2).  A configuration of the cylindrical edible product disclosed by Blanc is represented by the figure below wherein the shaded area represents the edible portion and the white area represents the edible component:

[AltContent: textbox (1st external surface)][AltContent: textbox (2nd external surface)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    115
    313
    media_image1.png
    Greyscale
[AltContent: rect]
[AltContent: textbox (4th external surface)]
[AltContent: textbox (3rd external surface)]

Referring to the figure shown above, Blanc effectively teaches the edible portion has a first external surface with a flat  and continuous area and a second external surface with a curved continuous area and the edible component has a third external surface with a flat and continuous area that covers the first external surface flat area of the edible portion and a fourth external surface with a continuous area that does not cover any part of the edible portion and wherein the edible product has a coherent form and a cylindrical shape wherein the first external surface is in contact with and overlaps the third external surface, the second curved surface is an external surface of the cylindrical shape, and the fourth external surface is flat, as described in embodiment (iii) of claim 9 (corresponding to Fig. 6 of the instant specification).  The porous composition of the external surfaces disclosed in Blanc still allows the product to comprise beverage precursors mixable with a fluid flow; therefore the external surfaces are liquid permeable.  Blanc does not teach that the espresso coffee is previously extracted; however, even if no extraction was performed and the finely ground espresso coffee beans were used in the claimed product, the product would still contain all extractable components even though they were never actually extracted, especially in light of the prior art teaching that the amount of polysaccharides and chlorogenic acid in the edible component is greater than the amount in the edible portion as claimed.  Therefore, the use of previously-extracted espresso coffee instead of non-extracted espresso coffee does not constitute a patentable difference over the prior art.  Blanc teaches that the product comprises additives to enhance cohesion or liquid tightness [0032], but does not teach that the product comprises glycerol and at least one of Tween and lecithin.
However, Young teaches an edible product comprising beverage precursors mixable with a fluid flow (corresponding to coffee tablet disintegrated when contacted with hot water) ([0008]) wherein the product contains glycerol (corresponding to glycerin) as a binder ([0059]).  Munz-Schaerer teaches a soluble coffee beverage precursor which uses lecithin to reduce the water solubility of its coffee particles (column 1, lines 3-5; column 2, lines 31-38).
It would have been obvious for a person of ordinary skill in the art to have modified the product of Blanc to include glycerol as taught by Young.  Since Blanc teaches that its product comprises additives to enhance cohesion, but only exemplifies one such additive, a skilled practitioner would have been motivated to consult an additional reference such as Young in order to determine additional additives that would enhance cohesion of a coffee tablet.  Therefore, the claimed glycerol is rendered obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the product of Blanc to include lecithin as taught by Munz-Schaerer.  Since Blanc teaches that its product comprises additives to enhance liquid tightness, but only exemplifies one such additive, a skilled practitioner would have been motivated to consult an additional reference such as Munz-Schaerer in order to determine additional additives that would enhance liquid tightness of a coffee beverage precursor.  Therefore, the claimed lecithin is rendered obvious.
Regarding claim 7, Blanc teaches the invention as disclosed above in claim 9, including the edible component changes its structure only when exposed to temperature and pressure conditions higher than ambient temperature and pressure ([0048]).
Regarding claim 11, Blanc teaches the invention as disclosed above in claim 9, including the shell comprises of at least two layers ([0039]), wherein the innermost layer comprises the edible portion as described in the rejection of claim 9 above and the subsequent layer(s) is/are the further edible component(s); therefore, Blanc effectively teaches the edible product comprises a further edible component formed as an envelope over the curved external surfaces of the edible portion.  The envelope acts as an oxygen barrier to the edible portion.   

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2010/0260915; previously cited) in view of Zhang (Zhang et al., “Analysis of Polysorbate 80 and its Related Compounds by RP-HPLC with ELSD and MS Detection”, 2012, Journal of Chromatographic Science, vol. 50, pages 598-607), as evidenced by Fischer (Fischer et al., “Polysaccharides of green Arabica and Robusta coffee beans”, 2001, Carbohydrate Research, vol. 330, pages 93-101; previously cited) and Yamamoto (US 2013/0216685; previously cited) as applied to claims 18 and 23 above, and further evidenced by De’Nobili (De’Nobili, M.D. et al., “Alginate Utility in Edible and Non Edible Film Development and the Influence of Its Macromolecular Structure in the Antioxidant Activity of a Pharmaceutical/Food Interface”, January 2015, Alginic Acid: Chemical Structure, Uses, and Health Benefits; previously cited).
Regarding claim 22, Young teaches the invention as disclosed above in claim 18, including the product is cylindrically shaped ([0065]) and an external coating is applied to it using the materials taught as a binder ([0084]), such as sodium alginate and polyvinylpyrrolidone ([0058]).  These ingredients are used to make biodegradable polymeric substances (De’Nobili, page 32, paragraph 2) that are edible and non-edible (De’Nobili, page 39, paragraph 2), as evidenced by De’Nobili.  Therefore, the selection of a non-edible coating renders the claim obvious.
Regarding claim 24, Young teaches the invention as disclosed above in claim 23, including an external coating is applied to the edible product as an exterior envelope using the materials taught as a binder ([0084]), such as sodium alginate and polyvinylpyrrolidone ([0058]).  These ingredients are used to make biodegradable polymeric substances (De’Nobili, page 32, paragraph 2) that are edible and non-edible (De’Nobili, page 39, paragraph 2), as evidenced by De’Nobili.  Therefore, the selection of a non-edible coating renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 2-5, 8-10, 12-21, 23, and 25-27 over Young as evidenced by Fischer and Yamamoto: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 9 to (A) exclude instant coffee from the edible portion; (B) require that the edible component consist essentially of an edible substance consisting of an espresso coffee derivate previously extracted from an espresso beverage; and (C) require that the edible component includes a plasticizing agent comprising glycerol and a surfactant agent comprising Tween and/or lecithin.  Applicant stated that the claim specifies that it is the concentration, and not just the content, of the polysaccharides and chlorogenic acids that is important to the invention as the extraction of the espresso coffee provides the enhanced concentration and, thus aroma and flavor.  Applicant stated that the usage of the transitional phrase “consisting essentially of” emphasizes the exclusion of instant coffee from the content of “ground or powdered” coffee  and further distinguishes the present invention over Young.  Applicant added there is no teaching or suggestion in the present application that instant coffee could be considered an element of the claimed invention (Applicant’s Remarks, page 12, paragraph 3 – page 14, paragraph 4; page 17, paragraphs 2-5).
However, it is noted that the instant specification does not mention “instant coffee” at all.  It discloses in paragraph 5 on page 4 and in paragraph 1 on page 8 that the edible portion may contain powder of soluble coffee which is a category that encompasses “instant coffee” and therefore, at least suggests that instant coffee can be considered an element of the claimed invention.  It is also noted that in the presently amended independent claims the transitional phrase “consisting essentially of” is interpreted as meaning “comprising” as “absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’ See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (‘PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.’)”.  MPEP 2111.03.III.  As such, the edible portion recited in the independent claims may still include an edible substance that contains instant coffee in addition to an edible substance that does not contain instant coffee.  Furthermore, since there is no mention of instant coffee or of an espresso coffee derivate previously extracted from an espresso beverage in the instant specification or in the previous claim sets as now recited by amended claim 9, these limitations constitute new matter as described above in the 112(a) rejection.
Applicant argued that the extraction process itself is meant to “extract” many compounds from roast coffee grounds such that it produces a derivate of an espresso coffee beverage with a composition that is different from those present after extraction.  Applicant stated that the present invention uses the derivate of a previously extracted espresso coffee having a concentration of at least one polysaccharide and chlorogenic acids that is greater than a concentration of polysaccharides and chlorogenic acids in the edible portion to deliver improved taste and aroma.  Applicant stated that Young is mute on the concentration of polysaccharides and chlorogenic acids in its disclosed instant coffee and roast ground coffee and therefore, one can only assume that the concentrations correspond to those usually occurring in ground coffee.  Applicant stated that including the derivate in the claimed product means that there are more polysaccharides and chlorogenic acids in the derivate, resulting in a higher concentration of these compounds in the edible component.  Applicant also stated that amended claim 9 precludes the use of Young’s teachings as Young discloses instant coffee in its product and makes no reference to plasticizing and surfactant agents.  Applicant stated that amended independent claims 25 and 27 are patentable for the same reasons given for amended claim 9  (Applicant’s Remarks, page 15, paragraph 10 – page 16, paragraph 9).
However, neither the claims nor present specification provide details as to the method of extracting espresso coffee or the components that are extracted from the espresso coffee.  As such, it is unclear that at least one of polysaccharides and chlorogenic acids are supposed to be extracted from the espresso coffee as is asserted by the Applicant and the statement that the edible component of Young “would contain all extractable components even though they were not actually extracted” sufficiently addresses this claim limitation.  Furthermore, the ground coffee of Young comprising the edible component may have a concentration of polysaccharides and chlorogenic acids that is greater than that of the edible portion as described above in the rejection of claim 9.  It also noted that, since neither the original claim set nor present specification mentioned that the espresso coffee derivate was previously extracted from an espresso beverage, the claim limitation constitutes new matter as described above in the 112(a) rejection.  In response to amended claim 9 precluding the teachings of Young, Young teaches other coffees that comprise the edible portion besides instant coffee.  Also, the combination of Young and Zhang in the new grounds of rejection of claim 9 teaches the incorporation of plasticizing and surfactant agents in the product, thereby rendering their usage obvious.  Since the new prior art has been applied to the rejections of the independent claims which fully addresses the claim limitations, Applicant’s arguments are moot and the rejections of the claims stand as written herein. 

Claim Rejections – 35 U.S.C. §103 of claim 6 over Young and Redgwell as evidenced by Fischer and Yamamoto: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Redgwell does not remedy the aforementioned deficiencies of Young and, thus, would be patentable for the reasons already given (Applicant’s Remarks, page 17, paragraph 1).
However, new prior art has been applied to the rejection of claim 9 and dependent claim 6.  Therefore, Applicant’s arguments are moot and the rejection of claim 6 stands as written herein.

Claim Rejection – 35 U.S.C. §103 of claims 7, 9, and 11 over Blanc as evidenced by Fischer and Yamamoto: Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that claim 9 requires a greater concentration of at least one of polysaccharides and chlorogenic acids in the edible component than in the edible portion.  Applicant argued that the Examiner refers to a “volume” of polysaccharides and chlorogenic acids, but there is no teaching in Blanc of a greater concentration of polysaccharides and chlorogenic acids (Applicant’s Remarks, page 17, paragraph 6 – page 18, paragraph 2).
However, as described above in the rejection of claim 9 over Blanc, Blanc teaches that the edible portion comprises 5-40% of the volume of the product ([0046]), which means that the edible component comprises 60-95% of the volume of the product.  Therefore, the disclosed edible component has a concentration of at least one of polysaccharides and chlorogenic acids that is greater than the concentration of polysaccharides and chlorogenic acids of the disclosed edible portion since coffee naturally contains polysaccharides such as mannans, galactomannans, arabinogalactans, and cellulose as evidenced by Fischer (page 93, column 1, paragraph 1- column 2, paragraph 1) and chlorogenic acids as evidenced by Yamamoto ([0002]; [0004]) and the amount of edible component in the product is greater than the amount of edible portion in the product (Blanc [0046]).
Applicant argued against the Examiner’s assertion that the product of Blanc “would contain all extractable components even though they were not actually extracted” by stating that claim 9 requires a previous extraction because it is added to the content of the edible component so that the component has a polysaccharides and chlorogenic acid content greater than that of the edible portion, which is not taught in Blanc.  Applicant also stated that amended claim 9 requires the use of plasticizing and surfactant agents which are not taught in Blanc.  Applicant stated that claims 7 and 11 are patentable by reason of dependency (Applicant’s Remarks, page 18,  paragraphs 3-6).
However, neither the claims nor present specification provide details as to the method of extracting espresso coffee or the components that are extracted from the espresso coffee.  As such, it is unclear that at least one of polysaccharides and chlorogenic acids are supposed to be extracted from the espresso coffee as is asserted by Applicant and the statement that the edible component of Blanc “would contain all extractable components even though they were not actually extracted” sufficiently addresses this claim limitation.  Furthermore, the edible component of Blanc has a concentration of polysaccharides and chlorogenic acid that is greater than that of the edible portion as described above in the rejection of claim 9.  Since a new combination of prior art has been applied to the rejections of claims 7, 9, and 11, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Claim Rejections – 35 U.S.C. §103 of claims 22 and 24 over Young as evidenced by Fischer and Yamamoto in view of De’Nobili: Applicant’s arguments have been fully considered and are considered moot.
Applicant argued that claims 22 and 24 are patentable for the same reasons as given for claim 9 and De’Nobili does not remedy the deficiencies of Young as already detailed (Applicant’s Remarks, page 19, paragraphs 1-3).
However, the new combination of prior art has been shown to teach all features of parent claim 9.  Therefore, De’Nobili is continued to be relied on merely for its teaching regarding the additional features of claims 22 and 24.  Since a new combination of prior art has been applied to claims 22 and 24, Applicant’s arguments are unpersuasive and the rejection of claims 22 and 24 stand as written herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791